              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
JOHN McCAIN,                          :
        Plaintiff                     :
                                      :            No. 1:12-cv-789
            v.                        :
                                      :            (Judge Rambo)
JOHN E. WETZEL, et al.,               :
         Defendants                   :

                                     ORDER
      AND NOW, on this 24th day of October 2019, for the reasons set forth in the

Memorandum accompanying this Order, IT IS ORDERED THAT Plaintiff’s

motion for notes of testimony (Doc. No. 506), motion for a new trial (Doc. No. 510),

motion for a subpoena (Doc. No. 515), and motion for recusal (Doc. No. 517) are

DENIED. This case shall remain CLOSED.

                                             s/Sylvia H. Rambo
                                             Sylvia H. Rambo
                                             United States District Judge
